PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/631,772
Filing Date: 25 Feb 2015
Appellant(s): KENNEWICK et al.



__________________
Timothy P. Cremen
Reg. No. 50,855
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Issue #1
	Appellant contends the rejection of claims 1-3, 11, 14-15, 17-19, 34, 37-44, 48, 50-51 under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of United States Patent Application Publication No. 2008/0032622 to Kopra is improper. The Examiner respectfully disagrees.
Appellant contends Freeman fails to teach or suggest content playing on a separate device. First, it is noted that the Kopra, not Freeman, is relied up to teach content playing on a separate device (Final Rejection – 7/17/20, page 7). In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, the separate device configured to play content is not within the scope of the claimed invention: the system in claim 1 and the method in claim 17 are only comprised of the based on the determined intent of the user. That is, the voice-enabled client device processes input from the user, not from the separate device.
	Appellant further contends Freeman does not teach or suggest processing a natural language utterance to identify content and obtain a copy of the identified content. The Examiner respectfully disagrees. First, the term ‘utterance’ is defined as vocal expression or speech1. Appellant appears to be interpreting an utterance as a single isolated phrase. However, under broadest reasonable interpretation, an utterance, or vocal expression, can be interpreted as a set of phrases. Furthermore, Freeman describes the two phrases, e.g. “What is this song” and “Yeah, I’ll buy that”, as part of the same vocal interaction ([0037]).
	Appellant further contends Freeman does not teach or suggest obtaining a copy of the identified content. The Examiner respectfully disagrees. Freeman teaches obtaining a ringtone of the identified content ([0037]). A person having ordinary skill in the art would understand a ringtone to be a copy of the identified content: ringtones which are purchased from music libraries are understood to be copies of the identified song in that they are not altered or modified and sound the same as the identified song itself. The article ‘Add ringtones with Google Play Music’ establishes that a ringtone uses the same MP3 music file as the original content.2
Kopra does not teach processing a natural language utterance to identify content and obtain a copy of the identified content. However, Freeman, not Kopra, is relied upon teach processing a natural language utterance to identify content and obtain a copy of the identified content (Final Rejection – 7/17/20, page 6). In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellant further contends there is no motivation to modify Freeman with Kopra. The Examiner respectfully disagrees. As set forth in the page 7 of the Final Rejection filed 7/17/20, the overall user convenience of the invention is improved by allowing content that is played one device to be easily and efficiently obtained by another device.
	Appellant further contends claims 2, 18 are not taught by Freeman. The Examiner respectfully disagrees. [0037] of Freeman teaches using additional suitable mechanisms for interacting with advertisements, e.g, click on an advertisement displayed on a personal digital assistant using an associated stylus.
Appellant further contends claims 40, 50 are not taught by Freeman. The Examiner respectfully disagrees. [0021] of Kopra teaches a media source 22 such as a FM radio providing a media sample 24 such as a portion of a song to the mobile station MS 26 for processing.
Freeman. The Examiner respectfully disagrees. Freeman teaches the claims for the same reasons discussed above regarding independent claims 1, 17.
 	Issue #2
	Appellant contends the rejection of claims 31-33, 45-47 under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of United States Patent Application Publication No. 2008/0032622 to Kopra, and further in view of in view of United States Patent Application Publication No. 2010/0076778 to Kondrk is improper. The Examiner respectfully disagrees.
	Appellant merely provides a conclusory statement that Kondrk fails to teach any of the specific features of claims 31-33, 45-47 without providing supporting analysis or evidence.
	Issue #3
	Appellant contends the rejection of claims 36, 49 under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0189110 to Freeman in view of United States Patent Application Publication No. 2008/0032622 to Kopra, and further in view of United States Patent Application Publication No. 2008/0010135 to Schrock is improper. The Examiner respectfully disagrees.
	Appellant merely provides a conclusory statement that Schrock fails to teach any of the specific features of claims 36, 49 without providing supporting analysis or evidence.

Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3685         
                                                                                                                                                                                               Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685     
                                                                                                                                                                                                   /STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Utterance.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/utterance. Accessed 6 Apr. 2021.
        2 https://support.google.com/googleplaymusic/answer/6265919?hl=en